Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT, dated as of this 4th day of October, 2002, between Aelita
Software Corporation, a Delaware corporation with its principle place of
business at 6500 Emerald Parkway, Suite 400, Dublin, Ohio 43016 (the “Company”),
and Ratmir Timashev (the “Executive”).

 

R E C I T A L S:

 

WHEREAS, the Company recognizes that the future growth, profitability and
success of the Company’s business will be substantially and materially enhanced
by the employment of the Executive by the Company;

 

WHEREAS, the Company desires to employ the Executive and the Executive has
indicated his willingness to provide his services, on the terms and conditions
set forth herein;

 

NOW, THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

Section 1.  Employment. The Company hereby agrees to employ the Executive and
the Executive hereby accepts employment with the Company, on the terms and
subject to the conditions hereinafter set forth. Subject to the terms and
conditions contained herein, the Executive shall serve as President and Chief
Executive Officer of the Company and, in such capacity, shall report directly to
the Board of Directors and shall have such duties as are typically performed by
a President and Chief Executive Officer of a corporation, together with such
additional duties, commensurate with the Executive’s position as President and
Chief Executive Officer of the Company, as may be assigned to the Executive from
time to time by the Board of Directors of the Company. The principal location of
the Executive’s employment shall be at the Company’s principal executive office
located in Dublin, Ohio, although the Executive understands and agrees that he
may be required to travel from time to time for business reasons.

 

Section 2.  Term. Unless terminated pursuant to Section 6 hereof, the
Executive’s employment hereunder shall be for a two year period and commence on
the date hereof and shall continue during the period ending on the second
anniversary of the date hereof (the “Initial Term”). Thereafter, the Employment
Term shall renew automatically for consecutive periods of one year unless either
party shall provide notice of nonrenewal not less than

 

1



--------------------------------------------------------------------------------

ninety (90) days prior to an anniversary date of this Agreement. The Initial
Term, together with any renewal pursuant to this Section 2, is referred to
herein as the “Employment Term.” The Employment Term shall terminate upon
expiration of the Employment Term, or earlier upon any termination of the
Executive’s employment pursuant to Section 6.

 

Section 3.   Compensation. During the Employment Term, the Executive shall be
entitled to the following compensation and benefits:

 

(a)  Salary. As compensation for the performance of the Executive’s services
hereunder, the Company shall pay to the Executive a salary (the “Salary”) of
$180,000 per annum with increases, if any, as may be approved in writing by the
Board of Directors. The Salary shall be payable in accordance with the payroll
practices of the Company as the same shall exist from time to time. In no event
shall the Salary be decreased more than fifteen percent during the Employment
Term.

 

(b)  Bonus Plan. The Executive shall be eligible to receive an annual cash bonus
(“Bonus”) which shall be in an amount and subject to the achievement of certain
targets as determined by the Board of Directors. For the calendar year 2002 the
Executive will be eligible to receive a Bonus of $150,000 based upon achievement
of the targets set forth in Exhibit A attached hereto. For subsequent years the
Board of Directors will establish the Bonus amount and related targets. Any
Bonus amounts due the Executive under this Section 3(b) will be paid on or
promptly after January 31 of the year subsequent to the year to which the
targets relate.

 

(c)  Benefits. In addition to the Salary and Bonus the Executive shall be
entitled to participate in health, insurance, profit sharing and other benefits
provided to other senior executives of the Company on terms no less favorable
than those available to such senior executives of the Company. The Executive
shall also be entitled to the same number of vacation days, holidays, sick days
and other benefits as are generally allowed to other senior executives of the
Company in accordance with the Company policy in effect from time to time. The
Executive shall also be entitled to air travel at the Business Class level for
all flights overseas.

 

Section 4.  Exclusivity. During the Employment Term, the Executive shall devote
his full time to the business of the Company, shall faithfully serve the
Company, shall in all respects conform to and comply with the lawful and
reasonable directions and instructions given to him by the Board of Directors in
accordance with the terms of this Agreement, shall use his best efforts to
promote and serve the interests of the Company and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit, except that the Executive may (i) participate in the
activities

 

2



--------------------------------------------------------------------------------

of professional trade organizations related to the business of the Company, (ii)
participate in activities as may be approved in writing by the Board of
Directors, and (iii) engage in personal investing activities, provided that
activities set forth in these clauses (i), (ii) and (iii), either singly or in
the aggregate, do not interfere in any material respect with the services to be
provided by the Executive hereunder. Other activities require written consent by
the Board of Directors of the Company.

 

Section 5.  Reimbursement for Expenses. The Executive is authorized to incur
reasonable expenses in the discharge of the services to be performed hereunder,
including expenses for travel, entertainment, lodging and similar items in
accordance with the Company’s expense reimbursement policy, as the same may be
modified by the Board of Directors from time to time. The Company shall
reimburse the Executive for all such proper expenses upon presentation by the
Executive of itemized accounts of such expenditures in accordance with the
financial policy of the Company, as in effect from time to time.

 

Section 6.  Termination and Default.

 

(a)  Death. The Executive’s employment shall automatically terminate upon his
death and upon such event, the Executive’s estate shall be entitled to receive
the amounts specified in Section 6(f) below.

 

(b)  Disability. If the Executive is unable to perform the duties required of
him under this Agreement because of illness, incapacity, or physical or mental
disability, the Employment Term shall continue and the Company shall pay all
compensation required to be paid to the Executive hereunder, unless the
Executive is unable to perform the duties required of him under this Agreement
for an aggregate of 120 days (whether or not consecutive) during any 12-month
period during the term of this Agreement, in which event the Executive’s
employment shall terminate.

 

(c)  Cause. The Company may terminate the Executive’s employment at any time,
with or without Cause. In the event of termination pursuant to this Section 6(c)
for Cause, the Company shall deliver to the Executive written notice setting
forth the basis for such termination, which notice shall specifically set forth
the nature of the Cause which is the reason for such termination. Termination of
the Executive’s employment hereunder shall be effective upon delivery of such
notice of termination. For purposes of this Agreement, “Cause” shall mean: (i)
the Executive’s failure (except where due to a disability contemplated by
subsection (b) hereof), neglect or refusal to perform his duties hereunder which
failure, neglect or refusal shall not have been corrected by the Executive
within 30 days of receipt by the Executive of written notice from the Company of
such failure,

 

3



--------------------------------------------------------------------------------

neglect or refusal, which notice shall specifically set forth the nature of said
failure, neglect or refusal, (ii) any willful or intentional act of the
Executive that has the effect of injuring the reputation or business of the
Company or its affiliates in any material respect; (iii) any continued or
repeated absence from the Company, unless such absence is (A) approved or
excused by the Board of Directors or (B) is the result of the Executive’s
illness, disability or incapacity (in which event the provisions of Section 6(b)
hereof shall control); (iv) use of illegal drugs by the Executive or repeated
drunkenness; (v) conviction of the Executive for the commission of a felony; or
(vi) the commission by the Executive of an act of fraud or embezzlement against
the Company.

 

(d) Good Reason. The Executive may terminate his employment for “Good Reason”
following a Substantial Breach (as hereinafter defined), but only if such
Substantial Breach shall not have been corrected by the Company within thirty
(30) days of receipt by the Company of written notice from the Executive of the
occurrence of such Substantial Breach, which notice shall specifically set forth
the nature of the Substantial Breach which is the reason for such resignation.
The term “Substantial Breach” means (i) the failure by the Company to pay to the
Executive the Salary and Bonus, if any, in accordance with Sections 3(a) and
3(b) hereof; (ii) the failure by the Company to allow the Executive to
participate in the Company’s employee benefit plans generally available from
time to time to senior executives of the Company; (iii) the failure of any
successor to all or substantially all of the business and/or assets of the
Company to assume this Agreement; provided, however, that the term “Substantial
Breach” shall not include a termination of the Executive’s employment hereunder
pursuant to Sections 6(b) or (c) hereof; (iv) the substantial and material
diminution in the Executive’s duties, responsibilities, reporting relationship
or position; (v) a greater than fifteen percent reduction of the Salary; or (vi)
the Company’s requiring the Executive to relocate his principal location of
employment to any place outside of a 50 mile driving distance of the Executive’s
current work site, without the consent of the Executive. The date of termination
of the Executive’s employment under this Section 6(d) shall be the effective
date of any resignation specified in writing by the Executive, which shall not
be less than thirty (30) days after receipt by the Company of written notice of
such resignation, provided that such resignation shall not be effective pursuant
to this Section 6(d) and the Substantial Breach shall be deemed to have been
cured if such Substantial Breach is corrected by the Company during such 30-day
period.

 

(e) Resignation. The Executive shall have the right to terminate his employment
at any time by giving notice of his resignation other than for Good Reason upon
30 days’ written notice to the Company.

 

(f) Payments. In the event that the Executive’s employment terminates for any
reason, including expiration of the Term by reason of nonrenewal as provided in
Section 2 hereof, the Company shall pay to the Executive all amounts accrued but
unpaid hereunder through the date of termination in respect of Salary or
unreimbursed expenses. In the event the Executive’s employment is terminated by
the Company without Cause (other

 

4



--------------------------------------------------------------------------------

than an election not to renew the Employment Term pursuant to Section 2 hereof),
or by the Executive with Good Reason, in addition to the amounts specified in
the foregoing sentence, (i) the Executive shall continue to receive the Salary
(less any applicable withholding or similar taxes) at the rate in effect
hereunder on the date of such termination periodically, in accordance with the
Company’s prevailing payroll practices, for a period of twelve months following
the date of such termination (the “Severance Term”), (ii) to the extent
permissible under the Company’s health plans, the Executive shall continue to
receive any health benefits on the same basis as such health benefits were
provided to such Executive as of the date of such termination in accordance with
Section 3(c) hereof during the Severance Term; and (iii) any unexercised options
which were fully vested as of the date of the Executive’s termination shall
remain exercisable through the expiration of the Severance Term, notwithstanding
any contrary provisions of the Aelita Software Corporation Omnibus Stock Option
Plan or any agreement under which options have been granted to the Executive. In
the event the Executive accepts other employment, engages in his own business or
performs consulting services for 20 or more hours per week prior to the last
date of the Severance Term, the Executive shall forthwith notify the Company and
the Company shall be entitled to set off from amounts due the Executive under
this Section 6(f) the amounts paid to the Executive in respect of such other
employment, business activity or consulting services. Amounts owed by the
Company in respect of the Salary or reimbursement for expenses under the
provisions of Section 5 hereof shall, except as otherwise set forth in this
Section 6(f), be paid promptly upon any termination.

 

(g) Survival of Operative Sections. Upon any termination of the Executive’s
employment, the provisions of Sections 6(f) and 7 through 18 of this Agreement
shall survive to the extent necessary to give effect to the provisions thereof.

 

Section 7. Secrecy and Non-Competition.

 

(a) No Competing Employment. The Executive acknowledges that the agreements and
covenants contained in this Section 7 are essential to protect the value of the
Company’s business and assets and by his current employment with the Company and
its subsidiaries, the Executive has obtained and will obtain such knowledge,
contacts, know-how, training and experience and there is a substantial
probability that such knowledge, know-how, contacts, training and experience
could be used to the substantial advantage of a competitor of the Company and to
the Company’s substantial detriment. Therefore, the Executive agrees that for
the period commencing on the date of this Agreement and ending on the first
anniversary of the termination of the Executive’s employment hereunder (such
period is hereinafter referred to as the “Restricted Period”) with respect to
any State in which the Company is engaged in business during the Employment
Term, the Executive shall not participate or engage, directly or indirectly, for
himself or on behalf of or in conjunction with any person, partnership,
corporation or other entity, whether as an employee, agent, officer, director,
shareholder, partner, joint venturer, investor or otherwise, in any business
activities if such activities consist of any activities undertaken or expressly
contemplated to be undertaken by the Company or any of its subsidiaries or by
the Executive at any time during the Employment Term.

 

5



--------------------------------------------------------------------------------

(b) Nondisclosure of Confidential Information. The Executive, except in
connection with his employment hereunder, shall not disclose to any person or
entity or use, either during the Employment Term or at any time thereafter, any
information not in the public domain or generally known in the industry, in any
form, acquired by the Executive while employed by the Company or any predecessor
to the Company’s business or, if acquired following the Employment Term, such
information which, to the Executive’s knowledge, has been acquired, directly or
indirectly, from any person or entity owing a duty of confidentiality to the
Company or any of its subsidiaries or affiliates, relating to the Company, its
subsidiaries or affiliates, including but not limited to information regarding
customers, vendors, suppliers, trade secrets, training programs, manuals or
materials, technical information, contracts, systems, procedures, mailing lists,
know-how, trade names, improvements, price lists, financial or other data
(including the revenues, costs or profits associated with any of the Company’s
products or services), business plans, code books, invoices and other financial
statements, computer programs, software systems, databases, discs and printouts,
plans (business, technical or otherwise), customer and industry lists,
correspondence, internal reports, personnel files, sales and advertising
material, telephone numbers, names, addresses or any other compilation of
information, written or unwritten, which is or was used in the business of the
Company or any subsidiaries or affiliates thereof. The Executive agrees and
acknowledges that all of such information, in any form, and copies and extracts
thereof, are and shall remain the sole and exclusive property of the Company,
and upon termination of his employment with the Company, the Executive shall
return to the Company the originals and all copies of any such information
provided to or acquired by the Executive in connection with the performance of
his duties for the Company, and shall return to the Company all files,
correspondence and/or other communications received, maintained and/or
originated by the Executive during the course of his employment.

 

(c) No Interference. During the Restricted Period, the Executive shall not,
whether for his own account or for the account of any other individual,
partnership, firm, corporation or other business organization (other than the
Company), directly or indirectly solicit, endeavor to entice away from the
Company or its subsidiaries, or otherwise directly interfere with the
relationship of the Company or its subsidiaries with any person who, to the
knowledge of the Executive, is employed by or otherwise engaged to perform
services for the Company or its subsidiaries (including, but not limited to, any
independent sales representatives or organizations) or who is, or was within the
then most recent twelve-month period, a customer or client, of the Company, its
predecessors or any of its subsidiaries. The placement of any general classified
or “help wanted” advertisements and/or general solicitations to the public at
large shall not constitute a violation of this Section 7(c) unless the
Executive’s name is contained in such advertisements or solicitations.

 

6



--------------------------------------------------------------------------------

(d) Inventions, etc. The Executive hereby sells, transfers and assigns to the
Company or to any person or entity designated by the Company all of the entire
right, title and interest of the Executive in and to all inventions, ideas,
disclosures and improvements, whether patented or unpatented, and copyrightable
material, made or conceived by the Executive, solely or jointly, during his
employment by the Company which relate to methods, apparatus, designs, products,
processes or devices, sold, leased, used or under consideration or development
by the Company, or which otherwise relate to or pertain to the business,
functions or operations of the Company or which arise from the efforts of the
Executive during the course of his employment for the Company. The Executive
shall communicate promptly and disclose to the Company, in such form as the
Company requests, all information, details and data pertaining to the
aforementioned inventions, ideas, disclosures and improvements; and the
Executive shall execute and deliver to the Company such formal transfers and
assignments and such other papers and documents as may be necessary or required
of the Executive to permit the Company or any person or entity designated by the
Company to file and prosecute the patent applications and, as to copyrightable
material, to obtain copyright thereof. Any invention relating to the business of
the Company and disclosed by the Executive within one year following the
termination of his employment with the Company shall be deemed to fall within
the provisions of this paragraph unless proved to have been first conceived and
made following such termination.

 

Section 8. Injunctive Relief. Without intending to limit the remedies available
to the Company, the Executive acknowledges that a breach of any of the covenants
contained in Section 7 hereof may result in material irreparable injury to the
Company or its subsidiaries or affiliates for which there is no adequate remedy
at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof, the Company
shall be entitled to obtain a temporary restraining order and/or a preliminary
or permanent injunction, without the necessity of proving irreparable harm or
injury as a result of such breach or threatened breach of Section 7 hereof,
restraining the Executive from engaging in activities prohibited by Section 7
hereof or such other relief as may be required specifically to enforce any of
the covenants in Section 7 hereof.

 

Section 9. Extension of Restricted Period. In addition to the remedies the
Company may seek and obtain pursuant to Section 8 of this Agreement, the
Restricted Period shall be extended by any and all periods during which the
Executive shall be found by a court to have been in violation of the covenants
contained in Section 7 hereof.

 

7



--------------------------------------------------------------------------------

Section 10. Representations and Warranties of the Executive. The Executive
represents and warrants to the Company as follows:

 

(a) This Agreement, upon execution and delivery by the Executive, will be duly
executed and delivered by the Executive and (assuming due execution and delivery
hereof by the Company) will be the valid and binding obligation of the Executive
enforceable against the Executive in accordance with its terms.

 

(b) Neither the execution and delivery of this Agreement, the consummation of
the transactions contemplated hereby nor the performance of this Agreement in
accordance with its terms and conditions by the Executive (i) requires the
approval or consent of any governmental body or of any other person or (ii)
conflicts with or results in any breach or violation of, or constitutes (or with
notice or lapse of time or both would constitute) a default under, any
agreement, instrument, judgment, decree, order, statute, rule, permit or
governmental regulation applicable to the Executive. Without limiting the
generality of the foregoing, the Executive is not a party to any
non-competition, non-solicitation, no hire or similar agreement that restricts
in any way the Executive’s ability to engage in any business or to solicit or
hire the employees of any person.

 

The representations and warranties of the Executive contained in this Section 10
shall survive the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

 

Section 11. Successors and Assigns; No Third-Party Beneficiaries.

 

(a) This Agreement shall inure to the benefit of, and be binding upon, the
successors and assigns of each of the parties, including, but not limited to,
the Executive’s heirs and the personal representatives of the Executive’s
estate; provided, however, that neither party shall assign or delegate any of
the obligations created under this Agreement without the prior written consent
of the other party. Notwithstanding the foregoing, the Company shall have the
unrestricted right to assign this Agreement and to delegate all or any part of
its obligations hereunder to (i) any of its subsidiaries or affiliates, or (ii)
any purchaser of all or substantially all of the Company’s business or assets or
any successor to the Company or any assignee thereof (whether direct or
indirect, by purchase, merger, consolidation or otherwise), without obtaining
the written consent of the Executive, but in the event of an assignment as set
forth in subsections (i) or (ii) herein, such assignee shall expressly assume
all obligations of the Company hereunder and the Company shall remain fully
liable for the performance of all of such obligations in the manner prescribed
in this Agreement. The Company shall provide prompt written notice to the
Executive upon such assignment.

 

(b) Nothing in this Agreement shall confer upon any person or entity not a party
to this Agreement, or the legal representatives of such person or entity, any
rights or remedies of any nature or kind whatsoever under or by reason of this
Agreement.

 

Section 12. Waiver and Amendments. Any waiver, alteration, amendment or

 

8



--------------------------------------------------------------------------------

modification of any of the terms of this Agreement shall be valid only if made
in writing and signed by the parties hereto; provided, however, that any such
waiver, alteration, amendment or modification is consented to on the Company’s
behalf by the Board of Directors. No waiver by either of the parties hereto of
their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver.

 

Section 13. Severability and Governing Law. The Executive acknowledges and
agrees that the covenants set forth in Section 7 hereof are reasonable and valid
in geographical and temporal scope and in all other respects. If any of such
covenants or such other provisions of this Agreement are found to be invalid or
unenforceable by a final determination of a court of competent jurisdiction (a)
the remaining terms and provisions hereof shall be unimpaired and (b) the
invalid or unenforceable term or provision shall be deemed replaced by a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
OHIO APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE.

 

Section 14. Notices.

 

(a) All communications under this Agreement shall be in writing and shall be
delivered by hand or mailed by overnight courier or by registered or certified
mail, postage prepaid:

 

(1) if to the Executive, at 2482 Stoneleigh Court, Dublin, Ohio 43016 or at such
other address as the Executive may have furnished the Company in writing,

 

(2) if to the Company, at Aelita Software Corporation, 6500 Emerald Parkway,
Suite 400, Dublin, Ohio, 43016, marked for the attention of the Board of
Directors, or at such other address as it may have furnished in writing to the
Executive, or

 

(b) Any notice so addressed shall be deemed to be given: if delivered by hand,
on the date of such delivery; if mailed by courier, on the first business day
following the date of such mailing; and if mailed by registered or certified
mail, on the third business day after the date of such mailing.

 

Section 15. Section Headings. The headings of the sections and subsections of
this Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof, affect the meaning or interpretation of this

 

9



--------------------------------------------------------------------------------

Agreement or of any term or provision hereof.

 

Section 16. Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties hereto regarding the employment of
the Executive. This Agreement supersedes all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement.

 

Section 17. Severability. In the event that any part or parts of this Agreement
shall be held illegal or unenforceable by any court or administrative body of
competent jurisdiction, such determination shall not effect the remaining
provisions of this Agreement which shall remain in full force and effect.

 

Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

AELITA SOFTWARE CORPORATION

By:

 

/S/ WILLIAM H. LARGENT

--------------------------------------------------------------------------------

   

Name: William H. Largent

   

Title: Chief Operating Officer

Ratmir Timashev

/S/ RATMIR TIMASHEV

--------------------------------------------------------------------------------

 

11



--------------------------------------------------------------------------------

AGREEMENT AND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This AGREEMENT AND AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made as of
March 17, 2004, by and between QUEST SOFTWARE, INC., a California corporation
(“Quest”) and AELITA SOFTWARE CORPORATION, a Delaware corporation (the
“Company”) on one side (together, the “Employer”), and RATMIR TIMASHEV
(“Executive”) on the other side. Capitalized terms not otherwise defined herein
shall have the meanings ascribed to them in the Employment Agreement and the
Merger Agreement (each as defined below).

 

RECITALS

 

WHEREAS, pursuant to an Agreement and Plan of Merger dated January 28, 2004,
among Quest, Answer Acquisition Corp., a Delaware corporation and wholly-owned
subsidiary of Quest (“Merger Sub”), certain of the Company’s stockholders and
Insight Venture Partners, LLC (as the Stockholders’ Representative) (the “Merger
Agreement”), Quest will acquire the Company by means of a merger of Merger Sub
(the “Merger”), with and into the Company, with the Company as the surviving
corporation in the Merger (the “Surviving Corporation”); and

 

WHEREAS, Quest and the Executive desire to enter into an employment relationship
pursuant to which the Executive will be employed by Quest effective as of the
Effective Time (as defined in the Merger Agreement) ; and

 

WHEREAS, concurrently with execution and delivery of this Agreement, (a) the
Executive and Quest are entering into a Proprietary Information and Inventions
Agreement, and (b) the Executive is entering into (i) a Noncompetition and
Nonsolicitation Agreement for the benefit of Quest, the Surviving Corporation
and their respective affiliates; and

 

WHEREAS, the Company and Executive have entered into that certain Employment
Agreement, dated as of October 3, 2002 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Employment Agreement in the
manner provided herein in order to induce Quest and Merger Sub to consummate the
Merger and the Contemplated Transactions.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, Employer and
Executive hereby agree as follows:

 

1. The introductory paragraph of the Employment Agreement is hereby amended and
restated to read as follows:

 

Following “(the “Company”)” insert “a wholly owned subsidiary of Quest Software,
Inc., a California corporation (“Quest”)”.

 

2. Section 1 of the Employment Agreement is hereby amended and restated to read
as follows:

 

In the first sentence, substitute “Quest” for “the Company”.

 

12



--------------------------------------------------------------------------------

3. Section 2 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:

 

“Section 2. Term. Unless terminated pursuant to Section 6 hereof, the
Executive’s employment hereunder shall continue until December 31, 2005
(“Employment Term”).”

 

4. Sections 3 through 18 of the Employment Agreement are hereby amended and
restated to read as follows:

 

Substitute “Quest” for “the Company”.

 

5. Section 4 of the Employment Agreement is hereby amended and restated to read
in its entirety as follows:

 

Section 4. Exclusivity. During the Employment Term, the Executive shall devote
his full time to the business of the Company, shall faithfully serve the
Company, shall in all respects conform to and comply with the lawful and
reasonable directions and instructions given to him by the Board of Directors in
accordance with the terms of this Agreement, shall use his best efforts to
promote and serve the interests of the Company and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit, except that the Executive may (i) participate in the
activities of professional trade organizations related to the business of the
Company, (ii) participate in activities as may be approved in writing by the
Board of Directors, (iii) engage in personal investing activities, provided that
Executive shall not become financially interested in any entity known by him to
compete with the Company in any line of business engaged in (or planned to be
engaged in) by the Company; and (iv) serve as a member of the board of directors
or advisory boards (or their equivalents in the case of a non-corporate entity)
of non-competing businesses and charitable organizations, provided that
activities set forth in these clauses (i), (ii), (iii) and (iv), either singly
or in the aggregate, do not interfere in any material respect with the services
to be provided by the Executive hereunder.

 

6. Section 6(f) of the Employment Agreement is hereby amended and restated to
read in its entirety as follows:

 

“(f) Termination Payments and Severance. In the event that the Executive’s
employment terminates for any reason, the Company shall promptly pay to the
Executive all amounts accrued but unpaid hereunder through the date of
termination in respect of Salary or unreimbursed expenses. In the event the
Executive’s employment is terminated by the Company without Cause (other than
the expiration of the Employment Term pursuant to Section 2 hereof), or by the
Executive with Good Reason, in addition to the amounts specified in the
foregoing sentence, and provided that Executive has executed a binding general
release of claims in the form attached hereto as Exhibit A, (i) any options that
were not previously vested as of the date of such termination shall immediately
vest in full, and (ii) all unexercised vested options shall remain exercisable,
notwithstanding any contrary provisions of the Aelita Software Corporation
Omnibus Stock Option Plan or any agreement under which options have been granted
to the Executive, for a period to be determined as follows: (A) if Executive’s
employment termination occurs before the fifth anniversary of the Effective
Time, then vested options shall remain exercisable for five (5) years following
termination of employment; or (B) if Executive’s employment termination occurs
after the fifth anniversary of the Effective Time, then vested options shall
remain exercisable for thirty (30) days following termination of employment.”

 

13



--------------------------------------------------------------------------------

7. Section 7(a) of the Employment Agreement is hereby amended and restated as
follows:

 

By deleting the last sentence and replacing it with the following:

 

“Therefore, the Executive agrees that for the period commencing on the date of
this Agreement and ending on the first anniversary of the termination of the
Executive’s employment hereunder (such period is hereinafter referred to as the
“Restricted Period”) with respect to any State in which the Company is engaged
in business during the Employment Term, the Executive shall not participate or
engage, directly or indirectly, for himself or on behalf of or in conjunction
with any person, partnership, corporation or other entity, whether as an
employee, agent, officer, director, shareholder, partner, joint venturer,
investor or otherwise, in any business activities which involve Microsoft
systems management or Oracle database management.

 

8. Section 7(c) of the Employment Agreement is hereby amended and restated to
read as follows:

 

In the first sentence, insert “hire, engage” between “indirectly” and “solicit”.

 

9. Section 16 of the Employment Agreement is hereby amended and restated to read
as follows:

 

In the first sentence, substitute “, the Proprietary Information and Inventions
Agreement, and the Noncompetition and Nonsolicitation Agreement altogether
constitute” for “constitutes”.

 

10. The Employment Agreement is hereby amended and restated as follows:

 

Insert Exhibit A, as set forth in its entirety in Exhibit A to this Amendment.

 

11. All other terms of the Employment Agreement shall remain in full force and
effect.

 

12. The parties agree that the adjustments in Executive’s duties,
responsibilities, reporting relationship and position resulting from the Merger
and the Company’s becoming a subsidiary corporation of Quest do not constitute a
Substantial Breach or otherwise trigger Good Reason for termination as defined
in Section 6(d) of the Employment Agreement, provided, that following any such
adjustment, Executive’s duties, responsibilities, reporting relationship and
position are consistent with those typically assigned to an executive officer of
a subsidiary corporation.

 

13. This Amendment shall take effect as of the Effective Time, and is
conditioned on the successful closing of the Merger. If the Merger does not
close, this Amendment shall be null and void, and even if executed by the
parties, shall not be binding.

 

14. This Amendment shall be governed by and construed under the laws of the
State of Ohio, without regard to conflict of laws principles.

 

15. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

QUEST SOFTWARE, INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

EXECUTIVE:

--------------------------------------------------------------------------------

Ratmir Timashev

2482 Stoneleigh Court,

Dublin, Ohio 43016

Telephone:

--------------------------------------------------------------------------------

Facsimile:

--------------------------------------------------------------------------------

AELITA SOFTWARE CORPORATION

By:

 

 

--------------------------------------------------------------------------------

   

Name:

   

Title:

 

15